           Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 TERRY M.,1

               Plaintiff,

          v.                                            19-CV-6550-LJV
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

               Defendant.



      On July 23, 2019, the plaintiff, Terry M. (“Terry”), brought this action under the

Social Security Act. She seeks review of the determination by the Commissioner of

Social Security (“Commissioner”) that she was not disabled. Docket Item 1. On May

11, 2020, Terry moved for judgment on the pleadings, Docket Item 14; on August 6,

2020, the Commissioner responded and cross-moved for judgment on the pleadings,

Docket Item 18; and on August 27, 2020, Terry replied, Docket Item 19.

      For the reasons stated below, this Court grants Terry’s motion in part and denies

the Commissioner’s cross-motion.2




      1  To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
      2 This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
         Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 2 of 9




                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a reasonable

basis for doubt whether the [Administrative Law Judge (‘ALJ’)] applied correct legal

principles, application of the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be deprived of the right to

have her disability determination made according to correct legal principles.” Johnson,

817 F.2d at 986.


                                       DISCUSSION


       Terry argues that the ALJ erred in two ways. Docket Item 14-1. She first argues

that because the ALJ did not rely on a medical opinion or close gaps in the record, her

physical residual functional capacity (“RFC”) is unsupported by substantial evidence.


                                             2
         Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 3 of 9




See id. at 11. She also argues that because the ALJ excluded limitations found by Yu-

Ling Lin, Ph.D., despite affording Dr. Lin’s opinion great weight, her mental RFC is

unsupported by substantial evidence. Id. at 18-19. This Court agrees that the ALJ

erred and, because the ALJ’s error was to Terry’s prejudice, remands the matter to the

Commissioner.

       “Because stress is ‘highly individualized,’” an ALJ must “make specific findings

about the nature of [a claimant’s] stress, the circumstances that trigger it, and how those

factors affect [her] ability to work.” Stadler v. Barnhart, 464 F. Supp. 2d 183, 189

(W.D.N.Y. 2006) (citing SSR 85-15, 1985 WL 56857, at *6 (Jan. 1, 1985) (explaining

that “[b]ecause response to the demands of work is highly individualized, the skill level

of a position is not necessarily related to the difficulty an individual will have in meeting

the demands of the job . . . [and a]ny impairment-related limitations created by an

individual’s response to demands of work . . . must be reflected in the RFC

assessment”)); see also Welch v. Chater, 923 F. Supp. 17, 21 (W.D.N.Y.1996)

(“Although a particular job may appear to involve little stress, it may, in fact, be stressful

and beyond the capabilities of an individual with particular mental impairments”). As the

Commissioner’s own regulations explain,

       [a] claimant’s condition may make performance of an unskilled job as
       difficult as an objectively more demanding job. [F]or example, a busboy
       need only clear dishes from tables. But an individual with a severe mental
       disorder may find unmanageable the demands of making sure that he
       removes all the dishes, does not drop them, and gets the table cleared
       promptly for the waiter or waitress. Similarly, an individual who cannot
       tolerate being supervised may not be able to work even in the absence of
       close supervision; the knowledge that one’s work is being judged and
       evaluated, even when the supervision is remote or indirect, can be
       intolerable for some mentally impaired persons.




                                              3
           Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 4 of 9




SSR 85-15, 1985 WL 56857, at *6 (emphasis in original). So when a claimant suffers

from significant stress, the ALJ must consider how that stress might affect the claimant’s

ability to perform the specific job or jobs that otherwise fit her RFC profile.

       Dr. Lin completed a psychological evaluation of Terry in January 2015. Docket

Item 7 at 463. Dr. Lin found that Terry “can follow and understand simple directions and

instructions” and “perform simple tasks independently”; has a mild limitation “in

maintaining attention and concentration . . . [and] relating adequately with others”; and

has a moderate limitation “in performing complex tasks independently” . . . [and] making

appropriate decisions.” Id. at 465. Most significant to Terry’s argument here, Dr. Lin

found that Terry has a moderate to marked limitation “in appropriately dealing with

stress.” Id. In fact, Dr. Lin specifically noted that Terry’s “[d]ifficulties are caused” not

only by “lack of motivation” but also “by stress-related problems.” Id.

       The ALJ afforded Dr. Lin’s opinion “great weight” because “Dr. Lin is a medical

expert who . . . personally examine[d Terry, and her] opinion [was] consistent with

[Terry’s] therapy notes and with the results of Dr. Lin’s examination.” Id. at 23. But the

ALJ formulated an RFC that did not incorporate Dr. Lin’s opinion that Terry was

“moderately to markedly limited in appropriately dealing with stress.” Indeed, the RFC

did not include any specific stress limitation at all.3 See id. at 21.




       3  The ALJ found that Terry had the mental RFC to perform “simple routine tasks
with occasional decision making, occasional workplace changes, and no more than
occasional interaction with coworkers, supervisors, and no interaction with the public.”
Docket Item 7 at 21. But the ALJ did not link those limitations to Terry’s stress or any
other mental health issue that Terry faced. Even more basically, the ALJ did not
explicitly address Terry’s stress in any way whatsoever. So this Court has no way of
knowing whether these RFC limitations were, in fact, designed to address Terry’s
stress, much less evaluating whether they would be effective in doing so.
                                               4
         Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 5 of 9




       The ALJ’s failure to address Terry’s stress leaves significant gaps in the ALJ’s

decision and raises significant questions about whether Terry could perform the jobs

that the ALJ found her able to perform. For example, although the ALJ found that Terry

had a moderate limitation in relating with others and discussed Terry’s testimony that

she became angry and lashed out, see id. at 20, 22, the ALJ did not make any specific

findings about how Terry’s stress affected that behavior or what circumstances triggered

it, see Stadler, 464 F. Supp. 2d at 189. Likewise, the ALJ did not ask about, and the

vocational expert did not address, the mental demands of the jobs that the vocational

expert identified, how stressful those jobs are, or how “moderate[] to marked[]” stress

limitations might affect the performance of those jobs. See Docket Item 7 at 70.

Indeed, the ALJ never even mentioned the nature of Terry’s stress or how it affected her

ability to function. See id. at 21-24.

       In other words, the ALJ not only failed to address Terry’s stress and what might

cause it, he also failed even to consider how that stress might impact her RFC. See

Stadler, 464 F. Supp. 2d at 189. For that reason, and because Terry’s stress might well

affect her ability to perform the work that the ALJ found she could do, the ALJ erred and

his error was not harmless. See Welch, 923 F. Supp. at 20-21 (“Even if this Court were

to accept the ALJ’s general conclusion that [the] plaintiff has the residual functional

capacity to perform simple, low-stress work, this Court is still unable to determine

whether she can perform her past relevant job as a cleaner without any knowledge

regarding the demands of that job. Here, the ALJ needed to probe into the stress level

of [the] plaintiff’s past relevant work as a cleaner in order to determine if, in fact, she

currently is capable of performing that job.”) (citation omitted)).



                                               5
           Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 6 of 9




         The Commissioner argues that “the ALJ[’s] limiting social contact, particularly

[with] the public, along with the other stress-reducing limitations, was particularly

designed to account for [Dr. Lin’s] limitation with stress.” Docket Item 18-1 at 20. But if

the ALJ in fact considered Terry’s stress and incorporated it into the RFC, his

conclusions and reasoning are missing. Because the ALJ did not explicitly address

Terry’s stress, this Court does not know whether the ALJ failed to consider it;

considered it but found that it did not impact Terry’s RFC; or reached some other

conclusion. It is a foundational principle of administrative law that “[t]he grounds upon

which an administrative order must be judged are those upon which the record

discloses that its action was based.” Sec. & Exch. Comm'n v. Chenery Corp., 318 U.S.

80, 87 (1943); see also Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (quoting another

source) (noting that courts “may not accept . . . post hoc rationalizations for agency

action”). Because the ALJ did not link any limitations in the RFC to Terry’s stress, the

Commissioner’s belated attempt to salvage the RFC by adding the missing link lacks

merit.

         Moreover, as Terry correctly observes, “a limitation in interacting with the public

is not equivalent to a limitation interacting with coworkers or supervisors.” Smith v.

Colvin, 2017 WL 489701, at *3 (W.D.N.Y. Feb. 7, 2017) (citing Nickens v. Colvin, 2014

WL 4792197, *2 (W.D. Pa. Sept. 23, 2014) (“The public, supervisors, and co-workers

are distinct groups . . . . Thus, limitations on two of these types of interactions in the

RFC does not account for limitations on the third.”)). Stress may indeed be caused by

social interaction with the public, but it is by no means limited to that. What is more, if

being around people generally caused Terry’s stress, the ALJ did not explain how or



                                               6
         Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 7 of 9




why he concluded that Terry could occasionally interact with supervisors and coworkers

but never interact with the public; in other words, he did not provide any basis for

concluding that Terry might experience stress when dealing with “the public” but not

with “coworkers” and “supervisors.” See Docket Item 7 at 21; see generally Craft v.

Astrue, 539 F.3d 668, 673 (7th Cir. 2008) (requiring an “‘accurate and logical bridge’

between the evidence and the conclusion that the claimant is not disabled, so that . . . ‘a

reviewing court . . . may assess the validity of the agency’s ultimate findings and afford

[the] claimant meaningful judicial review’”).

       All of this is not to say that the ALJ was required to adopt everything in Dr. Lin’s

opinion. See Younes v. Colvin, 2015 WL 1524417, at *8 (N.D.N.Y. Apr. 2, 2015)

(“There is no absolute bar to crediting only portions of medical source opinions.”). But if

the ALJ rejected part of Dr. Lin’s opinion—such as the stress limitation—the ALJ was

required to explain what he was doing and why. See Raymer v. Colvin, 2015 WL

5032669, at *5 (W.D.N.Y. Aug. 25, 2015) (explaining that when “an ALJ . . . chooses to

adopt only portions of a medical opinion[, he] must explain his . . . decision to reject the

remaining portions”). By giving Dr. Lin’s opinion great weight but ignoring significant

limitations in that opinion, the ALJ erred.

       Finally, it is worth noting that Dr. Lin was not the only provider who diagnosed

Terry with a significant stress problem. See, e.g., Docket Item 7 at 394 (opinion of

Gregory Fabiano, Ph.D., diagnosing moderate limitations in appropriately dealing with

stress); id. at 617, 655, 670, 673 (Rochester General Hospital treatment notes referring

to stress and difficulty being around others). And even if that were not true, the ALJ did

not afford any other medical opinion as much weight as Dr. Lin’s. See id. at 23-25. So



                                                7
           Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 8 of 9




if the ALJ rejected Dr. Lin’s stress limitation, he apparently based that decision on his

own lay judgment and not another medical opinion. See Balsamo v. Chater, 142 F.3d

75, 81 (2d Cir. 1998) (explaining that an ALJ’s decision to reject a medical opinion must

be based on other medical evidence and not the ALJ’s lay judgment). And that was

error as well.4

       In sum, the ALJ failed to undertake an individualized stress inquiry before he

concluded that Terry was not disabled. On remand, the ALJ must explicitly consider

how Terry’s stress tolerance could affect her RFC as well as how stress might affect her

ability to perform the specific job or jobs that otherwise fit her RFC profile.5




       4 If the ALJ rejects an opinion or part of an opinion on a particular limitation, the
ALJ must base that decision on other medical evidence and may not replace the
medical opinion with the ALJ’s lay judgment. See Balsamo, 142 F.3d at 81 (“In the
absence of a medical opinion to support [an] ALJ’s finding as to [a claimant’s] ability to
perform [a certain level of] work, it is well-settled that the ALJ cannot arbitrarily
substitute his own judgment for [a] competent medical opinion. While an ALJ is free to
resolve issues of credibility as to lay testimony or to choose between properly submitted
medical opinions, he is not free to set his own expertise against that of a physician who
submitted an opinion to or testified before him.” (citation and original alterations
omitted)).

       The Court “will not reach the remaining issues raised by [Terry] because they
       5

may be affected by the ALJ’s treatment of this case on remand.” Watkins v. Barnhart,
350 F.3d 1297, 1299 (10th Cir. 2003); see also Bonet ex rel. T.B. v. Colvin, No. 1:13-
CV-924, 2015 WL 729707, at *7 (N.D.N.Y. Feb. 18, 2015).

                                              8
           Case 6:19-cv-06550-LJV Document 21 Filed 04/22/21 Page 9 of 9




                                     CONCLUSION


         The Commissioner’s motion for judgment on the pleadings, Docket Item 18, is

DENIED, and Terry’s motion for judgment on the pleadings, Docket Item 14, is

GRANTED in part and DENIED in part. The decision of the Commissioner is

VACATED, and the matter is REMANDED for further administrative proceedings

consistent with this decision.



         SO ORDERED.

Dated:         April 22, 2021
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                            9
